IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,074-03


                      EX PARTE MICHAEL CHARLES HILL, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W99-70647-N(C) IN THE 195TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to five years’ imprisonment. He did not appeal his conviction.

        Applicant contends that he is actually innocent, the State failed to disclose exculpatory

evidence, and his guilty plea was involuntary.

        Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Elizondo, 947
S.W.2d 202 (Tex. Crim. App.1996); Brady v. Maryland, 373 U.S. 83 (1963); Brady v. United States,

397 U.S. 742 (1970). In these circumstances, additional facts are needed. As we held in Ex parte
                                                                                                      2

Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for

findings of fact. The trial court shall hold a live evidentiary hearing.

       Applicant appears to be represented by counsel. If he is not, the trial court finds him indigent,

and he wishes to be represented by counsel, the trial court shall appoint an attorney to represent him

at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether: (1)

Applicant’s sentence has discharged and he is suffering collateral consequences, see TEX . CODE

CRIM . PROC. art. 11.07, § 3(c); (2) the complainant’s recantation is newly available or discovered

evidence, see Ex parte Brown, 205 S.W.3d 538, 545 (Tex. Crim. App. 2006); (3) Applicant has

established by clear and convincing evidence that no reasonable juror would have convicted him in

light of new evidence, see Elizondo, 947 S.W.3d at 209; (4) the State failed to disclose favorable

evidence that was material to Applicant’s conviction; and (5) Applicant’s guilty plea was

involuntary. The trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: December 7, 2016
Do not publish